DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 2/17/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden of search.  This is not found persuasive because the different groups require different fields of search and different search considerations.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li “One-dimension MnCo2O4 nanowire arrays for electrochemical storage” in view of Kishore “Anomalous growth of multi-phased and multi-dimensional Manganese oxide-Metal (Fe, Co, and Ni) oxide nanostructures: Synthesis and optical limiting proper”.
Regarding claim 1-5, Li teaches manganese cobalt spinel oxide nanowires that are prepared by hydrothermal synthesis, wherein the substrate is first cleaned and contacted with an aqueous solution comprising the manganese and cobalt precursors (manganese nitrate and cobalt nitrate). The hydrothermal synthesis is conducted in an autoclave at 120°C during 4 hours. The 
Li does not expressly state that the manganese precursor is potassium permanganate.
Kishore teachs a method of preparing of a solution comprising DI water (solvent), potassium permanganate (MnO, ions) and cobalt chloride (CoCl) at a temperature of 150°C during 12 hours. The reaction product (unsupported nanowires) is washed and dried, but not calcined. Kishore shows that it was already known at the filing date of the application to carry out the hydrothermal synthesis of manganese cobalt oxide nanowires with potassium permanganate as manganese source (2.2 Synthesis of Manganese oxide-Metal (Fe, Co, and Ni) oxide composites, page 86). The use of potassium permanganate as manganese source is therefore not unexpected for the skilled person. There was no prejudice in the art concerning the use of potassium permanganate as manganese source for producing manganese cobalt oxide nanowires.
Potassium permanganate having already been employed for the same purpose in a similar hydrothermal reaction as Li, it would be obvious to the person skilled in the art, namely when the same result is to be achieved, to take potassium permanganate as the manganese source in the method of Li, thereby arriving to a method according to at least claims 1 to 5 of the application.
Claims 6-7 and 10 do not appear to contain any additional features which are none obvious. The concentration of reactants is known to have an effect on the kinetic of reaction. That the thickness of applied material can be increase by repeating the number of nanowire growing steps is not surprising. The features of claims 6-7 and 10 are within the normal ambit of a skilled person.
s 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li “One-dimension MnCo2O4 nanowire arrays for electrochemical storage” in view of Kishore “Anomalous growth of multi-phased and multi-dimensional Manganese oxide-Metal (Fe, Co, and Ni) oxide nanostructures: Synthesis and optical limiting proper” as applied to claim 1 above, and further in view of Qui “Facile preparation of ordered mesoporous MnCo2O4 for low-temperature selective catalytic reduction of NO with NH3”.
Li and Kishore do not teach or suggest growing the nanoarray on a honeycomb substrate.
Qui discloses the use of manganese cobalt spinel oxide as catalyst for the abatement of NOx emitted by the combustion of fossil fuels. Qui proposes to shape the catalysts in a 2-D or 3D porous structure in order to improve the catalytic activity compared to the non-shaped material compsition. The 2D-shape material consists of nanorods (nanowires). The catalytic material should be useful in NH3-SRC applications, which inherently implies that the catalyst would have to be applied on a substrate. By official notice, honeycomb cordierite is very commonly used as a substrate in NH3-SRC.
At the time of invention it would have been obvious to use the process of Li in view of Kishore to form the manganese cobalt spinel used in the NOx catalyst of Qui on a cordierite honeycomb. The rationale for doing so would have been at least a combination of prior art elements according to known methods to yield predictable results, or a known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. (See MPEP 2143, Rationale A or F). 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731